Third District Court of Appeal
                               State of Florida

                        Opinion filed December 31, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-2767
                         Lower Tribunal No. 12-22655
                             ________________


                              Windell Sanchez,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Milton Hirsch,
Judge.

     Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for appellee.


Before SUAREZ, EMAS and SCALES, JJ.

      EMAS, J.
      Sanchez appeals from his conviction and sentence for tampering with

physical evidence.1 Sanchez contends that the trial court erred in denying his

motion for judgment of acquittal because the evidence failed to establish the

requisite intent for the crime of tampering, and established an intent merely to

abandon the crack cocaine rocks.        We disagree, and hold that the evidence,

together with the reasonable inferences therefrom, taken in a light most favorable

to the State, was sufficient to establish that Sanchez acted with the intent to “alter,

destroy, conceal, or remove” the crack cocaine rocks for the purpose of impairing

the availability of this evidence in the police investigation. See § 918.13(1)(a),

Fla. Stat. (2012); Chapman v. State, 36 So. 3d 822 (Fla. 5th DCA 2010); Hayes v.

State, 634 So. 2d 1153 (Fla. 4th DCA 1994).

      Affirmed.




1 Sanchez was also convicted of, and sentenced for, resisting an officer without
violence, but has not appealed that conviction or sentence.
                                          2